ORDER on PETITIONS FOR REHEARING
Before ANDERSON, FERGUSON and NELSON, Circuit Judges.
In these consolidated cases, petitions have been filed as follows:
1. A petition for rehearing and a suggestion for rehearing en banc filed December 20, 1982 by the Escondido Mutual Water Company, City of Escondido and Vista Irrigation District;
2. A petition for rehearing filed December 20, 1982 by the Secretary of the Interi- or;
3. A petition for rehearing filed December 16, 1982 by the San Pasqual, La Jolla, Rincon, Pauma and Pala Bands of Mission Indians;
4. A petition for rehearing filed December 23,1982 by the Federal Energy Regulatory Commission. -
In response to the petition for rehearing by the Federal Energy Regulatory Commission, the language in the panel opinion of November 2,1982, in the middle of the first column of 5123 of'the slip opinion, 692 F.2d 1223 at p. 1235, which states as follows:
First of all, any license issued by the Commission which includes conditions propounded by Interior will be subject to judicial review under section 313(b) of the FPA, 16 U.S.C. § 8257 (b). Secondly, any failure by the Secretary of the Interior to conform to the statutory standard in proposing conditions pursuant to section 4(e) will be reviewable as a final agency action under the applicable provisions of the Administrative Procedures Act, 5 U.S.C. §§ 701-706 (1976). The spectre of an unconditional veto power, with which an appointed public official could frustrate the public policies underlying the FPA, is illusory.
has been amended to read as follows:
Any license issued by the Commission which includes conditions propounded by Interior will be subject to judicial review under section 313(b) of the FPA, 16 U.S.C. § 8257(b). The spectre of an unconditional veto power, with which an appointed public official could frustrate the public policies underlying the FPA, is illusory.
With that amendment to the opinion, Judges Ferguson and Nelson have voted to deny all the petitions for rehearing and to reject the suggestion for rehearing en banc.
Attached hereto is a statement of Judge Anderson. Judge Anderson would grant and deny the various petitions for rehearing as stated in his concurring and dissenting statement.
The full court has been advised of the suggestion for en banc rehearing and no judge of the court has requested a vote on the suggestion for rehearing en banc. Fed. R.App.P. 35.
The petitions for rehearing are denied and the suggestion for a rehearing en banc is rejected.